DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 18, 19, 20, 22, 23, 27, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “at an installation site including ground defining a surface” lacks antecedent basis regarding the “ground” limitation.
Also, “to test the anchor” is not clear as to what the anchor is being tested for.
Claims 2-4, 6-18 are rejected for depending from claim 1.
Claim 15 recites “wind and seismic loads” which is not clear as to what these satisfy and the amount which satisfies.   Also, “authority holding jurisdiction” is indefinite as this may vary from place to place.

Claim 19 recites “the ground”, “the exposed end” which lack antecedent basis.
Claim 32 is rejected for depending from claim 19.
Claim 22 recites “worst case design load capacity” which is indefinite since it is not known and “the authority holding jurisdiction” is indefinite as this may vary from place to place.
Claim 27 recites “authority holding jurisdiction” is indefinite as this may vary from place to place.
Claim 31 recites “each test location” lacking antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14-19, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0132353 to Gumm in view of U.S. Patent Application No. US 2007/0000183 to Logan.

Regarding claim 2, Logan discloses using a hand tool (para 0027) and the driving rod removed (para 0048).
Regarding claim 3, Logan discloses the exposed end as having a fastener (fig. 15: 160).

Regarding claim 7, the legs of Gumm are adjustable (fig. 11).
Regarding claims 8, 9, the legs of Gumm are moved from a delivery configuration (fig. 8) and the legs are attached to the frame.
Regarding claim 10, the solar panels are on a rack (105) and connected to the support frame.
Regarding claim 11, claim 11 is rejected for reasons cited in the rejection of claim 1.  
Regarding claims 15, 18, a lift test ensures the toggle is secure, as lifting is inherently needed to secure the toggle.
Regarding claim 16, 17, electronically communicating is an obvious design choice as communication may simply be to state the anchor is secured.  The examiner takes official notice that communicating is often a necessary part of construction. 
Regarding claim 32, the exposed end is secured to a strut (Logan 26, 84).

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the limitations of claims 1, 11 and coupling a load test device comprises securing a loop on the exposed end on a hook of the device and activating the test device to move upwardly to apply tensile force on the elongated member.

Allowable Subject Matter
Claims 20, 22-29 and 31 are allowed.  The applicant’s arguments in light of the claims of 7/11/21 are convincing.  However, final determination of allowability for the claims will be made after all 35 U.S.C. 112 rejections have been corrected.

Response to Arguments
Applicant's arguments filed 7/11/21 have been fully considered but they are not persuasive.  The applicant argues the load lift test is performed after the anchors are deployed.  This is addressed above as testing a load lift property of an anchor would have been obvious after deployments since the test would not be beneficial to an anchor not in use and not in position.  The applicant also argue limitations regarding testing which are not found in the claims of the instant application.  The applicant argues the deficiencies of Gumm but this rejection is an obviousness rejection with a secondary reference to combine with Gumm which includes these deficiencies.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633